—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered October 6, 1998, convicting him of robbery in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After the defendant’s counsel exercised peremptory challenges to three white prospective jurors, the prosecutor raised a reverse-Batson objection (see, Batson v Kentucky, 476 US 79). The Supreme Court concluded that the facially race-neutral reasons proffered by the defendant’s counsel for the challenges were pretextual. The Supreme Court’s determination is entitled to great deference on appeal and will not be disturbed where, as here, it is supported by the record (see, People v Miller, 266 AD2d 478).
The defendant’s remaining contention is without merit (see, People v Garcia, 219 AD2d 669; People v Thomas, 174 AD2d 994). Ritter, J. P., Altman, Friedmann and Smith, JJ., concur.